Citation Nr: 1548477	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic residuals of an in-service injury to the left hand.

2. Entitlement to an increased (compensable) rating for chronic dermatitis venenata of the hands and wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1943 to February 1946.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a Travel Board hearing.  On April 29, 2015, the Veteran withdrew his hearing request.  Thus, this appeal can proceed without the benefit of a hearing.  38 C.F.R. § 20.704(e) (2015).

In several written statements, the Veteran has argued that VA wrongly reduced his compensation benefits from a compensable 10 percent rating to a noncompensable rating.  According to the record, this action was the result of a rating decision dated May 1950.  The Veteran appealed that decision to the Board, which denied the claim in March 1951.  The pending claims come to the Board from an original application for service-connected compensation for an "injury to left hand" initially received in February 2009.  If the Veteran wishes to file a motion to revise the March 1951 Board decision based on clear and unmistakable error (CUE), he and his representative should file an appropriate claim with the Board.

The Veteran's records are encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran's current disability of the left hand and arm did not manifest in service and did not develop until he was injured in an industrial accident in August 1948.  Residuals of any in-service hand injury (other than a skin disorder) have not been established by the available clinical evidence.

2. Dermatitis venenata of the hands and wrist has not affected at leat 5 percent of the surface of the entire body or at least 5 percent of exposed areas at any time during the appeal period; nor has dermatitis venenata required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1. The Veteran's current disability of the left hand and arm, to include a fracture of the left radial and ulnar with deformity and ankylosis of the thumb, index, ring and little fingers was not incurred in or aggravated by service, and is otherwise unrelated to service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for an increased (compensable) rating for dermatitis venenata have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.104, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In letters dated March 2009, September 2009 and December 2011, the Agency of Original Jurisdiction (AOJ) notified him of all the other elements necessary to establish his claims, including the disability rating and effective date elements.

The VCAA also requires that VA assist the Veteran in obtaining evidence necessary to establish his claims.  Pursuant to its duty to assist, the AOJ requested the Veteran's service treatment records.  But the records were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the Veteran.  Id.  In this case, the Veteran was notified in September 2009 that the RO was unable to locate his service treatment records.  The notice letter encouraged him to provide alternative documents which could substitute for medical records.

In his February 2009 application for benefits, the Veteran indicated that he received treatment at an Army hospital in Greensboro, North Carolina between December 1943 and March 1944.  These were likely among the service treatment records that were burned.  According to the Veteran, the hospital treated him for an allergic reaction to sulfur drugs, which were used after he cut his left hand on the sharp edge of a metal can when he was retrieving utensils from a murky wash basin.  (He has been service connected for residual skin impairment secondary to the application of sulfa drugs.)

In August 1948, after his discharge from the military, the Veteran was in a serious industrial accident, in which he suffered fractures of his left humerus, left radius and ulna.  He also experienced nerve injury, contusions of the chest, lower back and a fracture of his left femur.  To support his pending claim for a left hand injury, the Veteran contends that he was granted service-connected disability compensation for his hand injury in 1946 and that these benefits were wrongly terminated at the behest of a VA examining physician in 1950.  According to the Veteran, the physician told him that, because the 1948 accident rendered his left hand essentially useless regardless of the severity of his preexisting service-connected injury, he would no longer receive benefits for his left hand injury.

As the analysis section of this decision will explain, the claims file includes copies of rating decisions and examination reports from the late 1940s and early 1950s.  These documents contain all the information needed to assess the validity of the Veteran's claims about the significance of a claimed compensable hand disability in the late 1940s.  The VA also arranged examinations of the Veteran's hand and fingers by a physician assistant in January 2010.  When some of the information provided by this examiner was unclear, VA arranged for a physician to examine the Veteran's fingers, hand, muscles and skin in November 2011.  Unlike the recent examination reports, or the post-service examinations, any hospital records from 1943 and 1944 will not be helpful in deciding whether the Veteran suffers from chronic residuals of an in-service injury which are separate and distinct the injuries he sustained in the August 1948 industrial accident.

Having taken these steps, VA satisfied its duties to notify and assist the Veteran in this case.

Service Connection for Residuals of an In-service Hand Injury

Since filing the pending claim, the Veteran has filed many written statements with VA, in which he has consistently claimed that, in November 1943, he cut his left hand against the sharp edge of an open can when retrieving utensils from the wash basin.  Because the wound was deep and bleeding, the medic put sulfur salve on the wound and bandaged it.  Later, the Veteran took sulfur tablets and suffered an extreme allergic reaction.  He wrote that "doctors advised me that I was highly allergic to Sulfur drugs and that medication almost killed me.  I was hospitalized for a total of seventy days."  

The Veteran claims that "I was awarded a 15% disability rating by the Veterans Administration because of limited motion, probably caused by tendon damage."  In August 1948, he was in the industrial accident resulting in the injuries described above.  According to the Veteran, the accident caused "multiple compound fractures and related muscle and nerve damage."  The Veteran complains that, "years later a VA doctor told me . . . that because a subsequent industrial accident rendered my hand useless he was stopping my disability payments.  I told the doctor his reasoning was ridiculous.  He retorted that he had the final say and it would be impossible for me to have his verdict changed."

The Board has reviewed the benefits applications, examination reports and rating decisions from the late 1940s and early 1950s.  The Veteran is correct that he was awarded service-connected disability compensation in 1947.  But his initially assigned disability rating was 10 percent, not 15 percent.  More importantly, there is no record that he was ever awarded benefits for a torn tendon or for limited motion, or other physical injury to either hand.  After his initial application for benefits was unsuccessful, the Veteran filed a notice of appeal in February 1947.  In the notice, the Veteran clearly wrote, "I am appealing for service connection for the following disability: 'Chronic dermatitis.'"

In March 1947, he was awarded benefits for a chronic skin condition, dermatitis venenata, which is allergic inflammation of the skin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 494, 496 (32d ed. 2012).  According to a VA examination report, also dated March 1947, the Veteran's "present complaint" was a rash on his hands and wrist with blisters and cracking at the knuckles.  Although the report describes irregular fingernails, there is a section of the examination report form asking the examiner to describe any "residuals of gunshot wounds or other injuries" including "limitation of motion" or muscle injuries.  The March 1947 examiner left this space blank.  It was noted that the residual skin impairment from application of sulfa drugs for a wound, but no other residuals of the wound was received.

After the August 1948 industrial accident, the Veteran applied for permanent and total disability benefits.  In a rating decision dated May 1950, VA denied this claim.  Based on examination reports dated November 1949 and April 1950, the decision also found that the Veteran no longer had skin lesions "and compensable evaluation for skin condition is discontinued."  

Sections of these examination reports are largely illegible - and remain so even after the Board referred the relevant reports to the AOJ with instructions to rescan the original documents into the Veterans Benefits Management System (VBMS) electronic claims file.  Thus, it is possible that an examining physician made the statement about which the Veteran complains in this appeal, i.e., that he could not receive compensation for a claimed service-connected hand injury which existed prior to the August 1948 industrial accident.

But for at least two reasons, the Veteran is clearly mistaken when he claims that the examining physician terminated disability compensation for residuals of a hand injury based on tendon damage and limited motion.  First, VA never awarded him benefits for that disability and there is no record of him making a claim for such a disability prior to February 2009.  Second, VA claims administrators - and not the examining physician - terminated the Veteran's compensable disability rating, and they did so because they found that contemporaneous VA examinations indicated that his dermatitis venenata was reduced in severity, not because of the August 1948 industrial accident.

Treating the pending claim as an original application for service connection for residuals of an in-service hand injury, the AOJ arranged examinations and requested medical opinions on the nature of the relationship, if any, between the Veteran's current left hand disability and military service.  The Veteran has complained that, given the nature of the claim he has made, which he characterized as a request for "reinstatement of my service-connected disability", these examinations were pointless: "During my latest physical examination I made it a point that my appeal is not that I have a service connected disability because that was established when I was discharged and still have the disability.  Did the doctor have the legal authority to discontinue my disability because the same hand was injured again?  A legal opinion is needed."

The Board will enter that legal opinion below, given the facts cited above and the prior development in this matter from service and thereafter.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Both the January 2010 and November 2011 examination reports diagnose severe disabilities of the left hand, arm and fingers.  Because his statements on this point have been consistent and credible, and pursuant to VA's heightened duty to assist when service treatment records are lost or destroyed, the Board finds that the Veteran cut his left hand in November 1943.  The evidence therefore satisfies both the in-service injury and current disability requirements of the claim.  The claim will therefore be granted if the evidence further shows a causal relationship between the current disability and military service.

The January 2010 examiner wrote that the Veteran "did sustain an injury to the left hand with fracture of the left radial and ulnar bones with some deformity while in service."  The Board finds that this statement was mistaken as was the examiner's notation that she had reviewed service treatment records when such records were likely destroyed in the 1973 fire.  Given these discrepancies, the AOJ asked the examiner to provide an addendum opinion, which the examiner provided in April 2010.  The addendum opinion indicated that the examiner could not resolve the question without speculating.

According to the November 2011 examining physician, it was impossible to identify residuals of a hand injury prior to August 1948 due to the nature and severity of the industrial accident.  According to the examiner, no scar was evident from the November 1943 hand laceration.  

The Veteran's representative has argued that service connection for left radial and ulnar fracture with deformity of ankylosis of thumb, index, ring and little fingers should be granted based on the Veteran's statements of continuity of symptomatology in-service which, according to the representative, have persisted post service.  But this argument is not support by the statements of the Veteran, who has always conceded that his most serious hand and arm injuries were caused by the August 1948 industrial accident.  Moreover, the March 1947 VA examination report does not mention fractures of the radius, ulna or humerus and similarly neglects to mention nerve damage.  The November 1949 report, however, describes severe injuries to the left upper extremity, which the examiner attributed to the post-service accident.

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The record includes evidence to satisfy the current disability and in-service disease or injury requirements.  But the preponderance of the most probative evidence weighs against the existence of a causal connection between military service and any current hand disability.  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.


Increased Rating Claim for Dermatitis Venenata

After the Veteran submitted several statements seeking "reinstatement" of the compensable disability rating he received between 1947 and 1950, the AOJ reviewed the record, discovered that the Veteran had previously received a compensable disability rating for dermatitis venenata, and treated the Veteran's statements as a claim for an increased (compensable) disability rating for that condition.  

Disability evaluations are determined by evaluating the extent to which the claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, the noncompensable rating remains appropriate.

The AOJ has analogously evaluated dermatitis venenata as eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806, which provides that a noncompensable rating is warranted when less than five percent of the entire body or less than five percent of exposed areas are affected, and no more than topical therapy has been required during the past 12-month period.  A 10 percent rating is warranted when at least five percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

The January 2010 VA examiner acknowledged that the Veteran was seen for dermatitis in service and treated in November 1943 at a military hospital following his allergic reaction.  But according to her report, the examiner observed no dermatitis on the Veteran's left hand.  

The November 2011 VA examiner also summarized the Veteran's medical history and acknowledged that the Veteran was likely still allergic to sulfa cream.  But after examining the Veteran, she wrote that there was currently "no evidence of rash/skin condition. . . . In other words, the service-connected condition is no longer present." 

The Veteran's representative argues that both examinations are inadequate based on the possibility that the Veteran's skin condition may "flare up" or otherwise become symptomatic when a VA examiner is not present.  But the Veteran himself has never claimed that he experienced a rash or other skin symptoms at any time since February 2009.  The November 2011 VA examiner completed a scars/disfigurement questionnaire and identified no scars or other disfigurement of the extremities.  Under these circumstances, the Board finds that throughout the appeal period, the Veteran's symptoms have most closely approximated the criteria for his currently assigned noncompensable rating.

The Board will also consider referral for an extraschedular rating.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Board finds that the schedular rating adequately contemplates the Veteran's disability picture.  The Veteran was examined on two occasions during the appeal period and both examiners specifically found no symptoms of dermatitis venenata or any other skin disease.  Hence, the evidence does not reflect that the Veteran's asymptomatic dermatitis venenata has caused marked interference with employment, frequent hospitalization, or that the symptoms of that condition have otherwise rendered impractical the application of the regular schedular standards. 


ORDER

Entitlement to service connection for chronic residuals of an in-service injury to the left hand is denied.

Entitlement to an increased (compensable) rating for dermatitis venenata of the hands and wrist is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


